DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated February 17, 2021 was submitted on April 27, 2021.  Claims 1-6, 8-11 and 13-19 were amended.  Claims 1-20 are currently pending.
The amendments to claims 1, 5 and 13 have overcome the prior art rejections of claims 1-20 (¶¶ 7-53 of the non-final Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, a new grounds of rejection of claims 1-20 has been made as detailed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication No. 2006/0231981 A1, cited in IDS submitted 5 August 2019) in view of Rotter et al. (U.S. Patent Application Publication No. 2013/0340928 A1, cited in IDS submitted 5 August 2019) Hydraulics & Pneumatics (Engineering Essentials: Cylinders, Hydraulics & Pneumatics, Jan. 1, 2012, https://www.hydraulicspneumatics.com/technologies/cylinders-actuators/article/21882647/engineering-essentials-cylinders) and Donecker et al. (U.S. Patent No. 5,882,462, cited in IDS submitted August 5, 2019).
Regarding claim 1, Lee discloses an apparatus configured to form a hat stiffener that comprises a pair of webs that connect a cap with a pair of flanges and a contour along its length (FIG. 13D, [0059] of Lee, composite material charge #14 formed non-linear configuration along 
Lee does not specifically disclose that the punch comprises segments connected to the upper support structure.  Lee, however, discloses that the second die #28 can be adjustable to define non-linear configurations (FIGS. 13D-E, [0059] of Lee).  Rotter discloses an apparatus for forming contoured stiffeners including a punch which is segmented into a plurality of portions 
Lee also does not specifically disclose a pressure plate that extends within the die cavity along an entire length of the die, held parallel with: an upper surface of first die member, an upper surface of the second die member, the lower plate and a bottom of the punch, by a series of piston rods distributed along the entire length of the die that extend through the lower plate and connect to the lower support structure such that a uniform pressure is applied along an entire length of the pressure plate against an entire bottom of the punch.  Lee, however, discloses pinch actuators (FIG. 8, [0047] of Lee, pinch actuator #96) and an intermediary member such as a longitudinal wedge provided between pinch actuator #96 and charge #14 ([0055] of Lee).  The intermediary member would hold the charge against the bottom of second die #28 and would therefore be parallel to bottom of second die #28.  Lee does not specifically disclose that the longitudinal wedge provided between pinch actuator #96 and charge #14 (i.e., the pressure plate) connects to a piston rod connected to the lower support structure.  Moreover, while Lee discloses that the pinch actuator is connected to frame #24 and includes a rod extending from the body of the actuator (FIG. 8 of Lee), Lee does not specifically disclose that the rod is a piston rod.  Lee, however, discloses using pneumatic or hydraulic actuators to extend and retract second die #28 ([0046] of Lee).  In addition, as disclosed by Hydraulics & Pneumatics, hydraulic and pneumatic systems comprising a cylinder and piston rod were known for producing linear motion at high force (pg. 2 of Hydraulics & Pneumatics).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a pneumatic 
Lee also does not specifically disclose that the rod of the pinch actuator is configured to press the longitudinal wedge provided between pinch actuator #96 and charge #14 (i.e., the pressure plate) against an entire bottom of the punch.  Lee, however, discloses maintaining a position of the charge relative to the second die using the pinch actuators until the charge is formed and providing the intermediary member between pinch actuators #96 and charge #14 so that charge #14 is held against second die #28 along entire length of charge #14 (FIG. 8, [0055] of Lee).  Donecker discloses using an actuator comprising a plate member for applying pressure to the entire cap surface of a contoured hat stiffener while forming the webs of the stiffener in a composite forming processes (FIGS. 2-3 of Donecker).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to press the longitudinal wedge against an entire bottom of the punch in the modified apparatus as taught by Donecker in order to maintain the position of the charge over the entire surface of the punch as taught by Lee ([0055] of Lee).
Regarding the limitation that the punch is configured to drive the pressure plate down into the die cavity, Lee discloses biasing the charge against the second die #28 until the charge is formed ([0055] of Lee]).  Lee therefore suggests biasing the charge against the second die (i.e., contacting the intermediary member with the charge by extending the actuator) while forming the charge (i.e., by driving the second die into the cavity formed by the portions of the first die).
Regarding claim 2, Lee discloses that the pressure plate is arranged to compress the cap against the punch (FIG. 8, [0055] of Lee, longitudinal wedge can be used to bias material of charge #14 against second die #28).
Regarding claim 3, Lee discloses that the apparatus further comprises upper pressure plates each arranged to compress one of the pair of flanges against one of the die members (FIGS. 13A-13C, [0057] of Lee, weight members #160 attached to second die restrain flanges of charge #14 during forming).
Regarding claim 4, Lee discloses that the set of platens comprises a plurality of force applicators distributed along a length of the die and the punch and sequentially operable to apply a force that sequentially bends the die and the punch (FIG. 13D of Lee, actuators #25a).
Regarding claim 5, Lee discloses an apparatus configured to form a hat stiffener that comprises a contour along a length of the hat stiffener (FIG. 13D, [0059] of Lee, composite material charge #14 formed non-linear configuration along its length; [0039], [0059] of Lee, charge can be formed into a hat stringer), such that the hat stiffener comprises: a cap, a pair of flanges, and a pair of webs that connect the pair of flanges to the cap (FIGS. 13B-13C, formed charge #14 includes a pair of webs connecting a cap with a pair of flanges), such that the apparatus comprises: a punch connected to an upper support structure (FIG. 8, second die #28a which includes a lower punch portion supported by an upper support portion including flanges #52); a heating blanket configured to lay above a composite charge held by a die (FIGS. 13A-13C of Lee, first die #26 with composite charge #14 placed thereon; [0063] of Lee, heated blanket used to heat charge) that comprises a lower support structure configured to support a lower plate that supports a first die member and a second die member spaced apart that define a die cavity therebetween (FIG. 8 of Lee, tray #34 supported by rollers #38; FIG. 8 of Lee, first die 
Lee does not specifically disclose that the punch comprises segments connected to the upper support structure.  Lee, however, discloses that the second die #28 can be adjustable to define non-linear configurations (FIGS. 13D-E, [0059] of Lee).  Rotter discloses an apparatus for forming contoured stiffeners including a punch which is segmented into a plurality of portions that allow the punch to flex along its length ([0037] of Rotter).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the second die #28 as a plurality of segments in order to allow the punch to flex along its length as taught by Rotter ([0037] of Rotter).
Lee also does not specifically disclose a pressure plate that extends within the die cavity along an entire length of the die, held parallel with: an upper surface of first die member, an upper surface of the second die member, the lower plate and a bottom of the punch, by a series of piston rods distributed along the entire length of the die that extend through the lower plate and connect to the lower support structure such that a uniform pressure is applied along an entire length of the pressure plate against an entire bottom of the punch.  Lee, however, discloses pinch 
Lee also does not specifically disclose that the rod of the pinch actuator is configured to press the longitudinal wedge provided between pinch actuator #96 and charge #14 (i.e., the pressure plate) against an entire bottom of second die #28 (i.e., the punch).  Lee, however, discloses maintaining a position of the charge relative to the second die using the pinch actuators until the charge is formed and providing the intermediary member between pinch actuators #96 and charge #14 so that charge #14 is held against second die #28 along entire length of charge #14 (FIG. 8, [0055] of Lee).  Donecker discloses using an actuator comprising a plate member 
Regarding the limitation that the punch is configured to drive the pressure plate down into the die cavity, Lee discloses biasing the charge against the second die #28 until the charge is formed ([0055] of Lee]).  Lee therefore suggests biasing the charge against the second die (i.e., contacting the intermediary member with the charge by extending the actuator) while forming the charge (i.e., by driving the second die into the cavity formed by the portions of the first die).
Regarding claim 6, Lee discloses that each piston rod in the series of piston rods, respectively, connects to a cylinder connected to the support structure through an opening in the lower plate and is configured to compress the cap and shift a neutral axis in the composite charge (FIG. 8 of Lee, pinch actuator #96 includes rod which extends through opening in tray #34 and a cylinder).
Regarding claim 7, Lee discloses that the pressure plate is configured to compress the cap between the pressure plate and the punch, wherein a first surface of the cap contacts the pressure plate, and a second surface of the cap contacts the punch (FIGS. 13A-13C, [0055] of Lee, pinch actuator #96 and wedge used to bias material of charge #14 against second die #28).
Regarding claim 8, Lee discloses that the set of platens is configured to bend the die and the punch to bend the hat stiffener into a contoured shape that comprises an inside radius defined 
Regarding claim 9, Lee discloses that the set of platens is configured to bend the die and the punch to: initially form a first portion of the contour in an intermediate section of the hat stiffener; and form other portions of the contour in remaining sections of the hat stiffener after the first portion of the contour has been formed in the intermediate section ([0059] of Lee, actuators of former can selectively extend and retract; actuators could therefore be selectively extended and retracted to form a first portion of the contour in an intermediate section of the hat stiffener and form other portions of the contour in remaining sections of the stiffener after the first portion of the contour has been formed in the intermediate section; the examiner notes that the claim is directed to an apparatus and not to a method of use).
Regarding claim 10, Lee discloses that the set of platens comprises a plurality of force applicators distributed along the entire length of the die and the punch and sequentially operable to apply a force that sequentially bends the die and the punch (FIG. 13D of Lee, actuators #25a).
Regarding claim 12, Lee discloses that the apparatus further comprises a heating device configured to heat the composite charge received on the die to a temperature allowing the composite charge to be formed ([0063] of Lee, apparatus can include a heater for heating the charge).
Regarding claim 13, Lee discloses an apparatus configured to form a hat stiffener that comprises a contour along a length of the hat stiffener (FIG. 13D, [0059] of Lee, composite material charge #14 formed into non-linear configuration along its length; [0039], [0059] of Lee, charge can be formed into a hat stringer), such that the hat stiffener comprises: a cap, a pair of flanges, and a pair of webs that connect the pair of flanges to the cap (FIGS. 13B-13C, formed 
Lee does not specifically disclose that the punch is segmented together and attached to an upper plate connected to the upper support structure.  Lee, however, discloses that the second die #28 can be adjustable to define non-linear configurations (FIGS. 13D-E, [0059] of Lee).  Rotter discloses an apparatus for forming contoured stiffeners including a punch which is segmented into a plurality of portions that allow the punch to flex along its length ([0037] of Rotter).  It 
Lee also does not specifically disclose a pressure plate that extends within the die cavity along an entire length of the die, held parallel with: an upper surface of first die member, an upper surface of the second die member, the lower plate and a bottom of the punch, by a series of piston rods distributed along the entire length of the die that extend through the lower plate and connect to the lower support structure such that a uniform pressure is applied along an entire length of the pressure plate against an entire bottom of the punch.  Lee, however, discloses pinch actuators (FIG. 8, [0047] of Lee, pinch actuator #96) and an intermediary member such as a longitudinal wedge provided between pinch actuator #96 and charge #14 ([0055] of Lee).  The intermediary member would hold the charge against the bottom of second die #28 and would therefore be parallel to bottom of second die #28.  Lee does not specifically disclose that the longitudinal wedge provided between pinch actuator #96 and charge #14 (i.e., the pressure plate) connects to a piston rod connected to the lower support structure.  Moreover, while Lee discloses that the pinch actuator is connected to frame #24 and includes a rod extending from the body of the actuator (FIG. 8 of Lee), Lee does not specifically disclose that the rod is a piston rod.  Lee, however, discloses using pneumatic or hydraulic actuators to extend and retract second die #28 ([0046] of Lee).  In addition, as disclosed by Hydraulics & Pneumatics, hydraulic and pneumatic systems comprising a cylinder and piston rod were known for producing linear motion at high force (pg. 2 of Hydraulics & Pneumatics).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a pneumatic or hydraulic cylinder comprising a piston rod as a pinch actuator in the Lee apparatus in order to 
Lee does not specifically disclose that the longitudinal wedge provided between pinch actuator #96 and charge #14 (i.e., the pressure plate) connects to a piston rod connected to the lower support structure.  Moreover, while Lee discloses that the pinch actuator is connected to frame #24 and includes a rod extending from the body of the actuator (FIG. 8 of Lee), Lee does not specifically disclose that the rod is a piston rod.  Lee, however, discloses using pneumatic or hydraulic actuators to extend and retract second die #28 ([0046] of Lee).  In addition, as disclosed by Hydraulics & Pneumatics, hydraulic and pneumatic systems comprising a cylinder and piston rod were known for producing linear motion at high force (pg. 2 of Hydraulics & Pneumatics).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a pneumatic or hydraulic cylinder comprising a piston rod as a pinch actuator in the Lee apparatus in order to produce linear motion and high force with the pinch actuator as taught by Hydraulics & Pneumatics (pg. 2 of Hydraulics & Pneumatics).
Lee also does not specifically disclose that the rod of the pinch actuator is configured to press the longitudinal wedge provided between pinch actuator #96 and charge #14 (i.e., the pressure plate) against an entire bottom of second die #28 (i.e., the punch).  Lee, however, discloses maintaining a position of the charge relative to the second die using the pinch actuators until the charge is formed and providing the intermediary member between pinch actuators #96 and charge #14 so that the charge #14 is held against second die #28 along entire length of charge #14 (FIG. 8, [0055] of Lee).  Donecker discloses using an actuator comprising a plate member for applying pressure to the entire cap surface of a contoured hat stiffener while forming 
Regarding claim 14, Lee discloses that each piston rod in the series of piston rods, respectively, connects to a cylinder connected to the lower support structure through an opening in the lower plate and is configured to compress the cap and shift a neutral axis in the composite charge (FIG. 8 of Lee, pinch actuator #96 includes rod which extends through opening in tray #34 and a cylinder).
Regarding claim 15, Lee discloses that the apparatus further comprises upper pressure plates configured to compress a portion of the pair of flanges between the pressure plates and the die members (FIGS. 13A-13C, [0057] of Lee, weight members #160 attached to second die restrain flanges of charge #14 during forming).
Regarding claim 16, Lee discloses that the set of platens is configured to bend the die and the punch to bend the hat stiffener into a contoured shape having an inside radius defined by the pair of flanges (FIG. 13D, [0059] of Lee, actuators #25a can extend and retract; extension of actuators on ends and retraction of actuators at center would result in a contoured stiffener having an inside radius defined by the flanges).
Regarding claim 17, Lee discloses that the set of platens is configured to bend the die and the punch to: initially form a first portion of the contour in an intermediate section of the hat stiffener; and form other portions of the contour in remaining sections of the hat stiffener after the first portion of the contour has been formed in the intermediate section ([0059] of Lee, 
Regarding claim 18, Lee discloses that the set of platens comprises a plurality of force applicators distributed along the entire length of the die and the punch and sequentially operable to apply a force that sequentially bends the die and the punch (FIG. 13D, [0059] of Lee, actuators #25a).
Regarding claim 20, Lee discloses the apparatus further comprising the heating device comprising a heating blanket ([0063] of Lee, heated blanket).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Rotter, Hydraulics & Pneumatics and Donecker as set forth above with respect to claims 5 and 13, respectively, and further in view of Rotter et al. (U.S. Patent Application Publication No. 2013/0340928 A1, cited in IDS submitted August 5, 2019).
Regarding claims 11 and 19, Lee does not specifically disclose that the set of platens comprises opposing sets of force applying motors.  Rather, Lee discloses that the former comprises a single unopposed set of actuators that can extend and retract (FIG. 13D of Lee).  Rotter, however, discloses a contour changing mechanism for a die and punch mold for forming composite stiffeners which comprises opposing sets of force applying motors (FIG. 7, [0040] of Rotter, opposed power operated mechanisms such as cylinder actuators).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to substitute the contour changing mechanism of Rotter with that of the apparatus of 
Response to Arguments
Applicant's arguments have been fully considered to the extent that they apply to the new grounds of rejection but they are not persuasive.
The applicant asserts that Lee’s pinch actuator only presses against a small portion of the second die #28 and that Lee therefore fails to disclose a pressure plate that applies a uniform pressure against an entire bottom of the punch (pg. 9 of the amendment).  Lee, however, discloses maintaining a position of the charge relative to the second die using the pinch actuators until the charge is formed and providing the intermediary member between pinch actuators #96 and charge #14 so that charge #14 is held against second die #28 along entire length of charge #14 (FIG. 8, [0055] of Lee).  Donecker discloses using an actuator comprising a plate member for applying pressure to the entire cap surface of a contoured hat stiffener while forming the webs of the stiffener in a composite forming processes (FIGS. 2-3 of Donecker).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to press the longitudinal wedge of Lee against an entire bottom of the punch in 
The applicant also asserts that Lee does not teach that the support devices bend the die and the punch as recited in claim 1 (pg. 9, 3rd full ¶ of the amendment).  Lee, however, discloses that the first die #26 and the second die #28 or punch both bent by adjustable support devices (FIGS. 13D-13E, [0059] of Lee).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746